UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K þ ANNUAL REPORT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to . Commission file number 333-153243 Kore Nutrition, Inc. (Exact name of registrant as specified in its charter) NEVADA N/A (State or Other Jurisdiction of Incorporation of Organization) (I.R.S. Employer Identification No.) Suite 200, 736 Granville Street Vancouver, BC V6Z 1G3 (Address of principal executive offices) (604) 685 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes oNo þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer and “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act)Yes oNo þ Aggregate market value of the voting and non-voting stock of the registrant held by non-affiliates of the registrant as of April 14, 2009: $59,889.80 (Non-affiliate holdings of 6,294,490 common shares without quotation price). As of April 14, 2009 the registrant’s outstanding stock consisted of 14,294,490common shares. KORE NUTRITION, INC. TABLE OF CONTENTS Part I Item 1 Description of Business 3 Item 1A Risk Factors 6 Item 1BUnresolved Staff Comments 6 Item 2 Properties 6 Item 3 Legal Proceedings 6 Item 4 Submission of Matters to a Vote of Security Holders 6 Part II Item 5Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 6Selected Financial Data 8 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operation 8 Item 7A Quantitative and Qualitative Disclosures about Market Risk 11 Item 8 Financial Statements and Supplementary Data 11 Item 9 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 12 Item 9A Controls and Procedures 12 Item 9B Other Information 12 PARTIII Item 10 Directors, Executive Officers and Corporate Governance 13 Item 11 Executive Compensation 15 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 17 Item13 Certain Relationships and Related Transactions and Director Independence 17 Item14 Principal Accountant Fees and Services 18 PART IV Item 15 Exhibits, Financial Statement Schedules 19 2 PART I Item 1. Description of Business Forward-looking Statements This annual report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as "may", "will", "should", "expects", "plans", "anticipates", "believes", "estimates", "predicts", "potential" or "continue" or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable laws, including the securities laws of the United States, we do not intend to update any of the forward-looking statements so as to conform these statements to actual results. As used in this annual report, the terms "we", "us", "our", “the Company”, and "Kore Nutrition" mean Kore Nutrition, Inc., unless otherwise indicated. All dollar amounts refer to US dollars unless otherwise indicated. Overview We are a for-profit Nevada Corporation formed on October 13, 2006, and registered as an extra-provincial corporation in the province of British Columbia, Canada on January 3, 2007. We are a development stage company whose goal is to develop a brand and line of healthy packaged snacks.Our business model focuses on developing niche snack products to cater to a broad spectrum of health conscious consumers.We do not have any subsidiaries. Our principal office is located at 200-736, Granville St., Vancouver, BCV6Z 1G3. Our telephone number is (604) 662-3910.Our fiscal year end is December 31. We have incurred losses since our inception. We rely upon the sale of our securities and shareholder loans to fund our operations. We have generated limited revenues of $12,525 from the sale of products from October 13, 2006 (Date of Inception) through December 31, 2008.To date, our sales have been derived from the re-sale of products produced by third parties, which we have undertaken to secure retail channels for the products that we intend to self-produce. Our management has identified a growing market for natural, flavorful, healthful and convenient packaged snack food.To access this market, we are developing ready to eat packaged snacks which we intend will meet or exceed the highest nutrition and quality standards for packaged snack products currently available to consumers.We intend for our products to be available at convenience stores, fast food outlets, small to large retail grocery stores, and vending machines. The key pillars of our business strategy to create customer loyalty are i) creating products of superior quality and taste;ii) creating products that provide superior nutrition and health benefits to assist consumers in maintaining healthy, balanced eating habits; and iii) creating a recognizable and trusted brand name. 3 Business Developments During our fiscal year ended December 31, 2008, the following developments occurred: On January 18, 2008, we entered into a consulting agreement with AVRO Capital Resources whereby AVRO assisted us to complete the public listing of our company.The services provided included assisting us to complete our registration statement on Form S-1 and to obtain our trading symbol.In accordance with the agreement, we have paid $45,000 to AVRO in consideration of the services. Our Products We are developing ready to eat packaged snack foods and light meals which seek to meet or exceed the highest industry standards for taste and nutrition.We intend for our products to meet the specifications of a 40-30-30 (carbohydrate/protein/fat) ingredient ratio, and to meet or exceed the requirements of popular “heart smart” or “healthy heart” type nutritional guidelines. Our planned product line includes frozen and non-frozen smoothies and beverage mixes, frozen and non frozen baked products (waffles, loaves, cookies, bars), frozen and non-frozen veggie snacks, frozen parfait-type deserts and frozen light meals. Our planned products will be made from high quality natural ingredients and with the minimum quantity of preservatives allowed by law. The product line will be designed to target a very broad spectrum of consumers and to accommodate a range of individual consumer nutritional requirements with respect to protein content, vitamin content and energy content. Preparation of our products will be outsourced to well-qualified producers in order to optimize production efficiency and to allow our management to focus on product development, sales and marketing. We intend to design and use functional, environmentally responsible packaging for all products. In fiscal 2008, we completed nutritional analysis on the following original products: · 40-30-30 Cheesecakes · WPC (whey protein concentrate) Breakfast · Banana Chocolate 40-30-30 Muffin · Power Smoothies · Breakfast Cookie · Pumpkin Gingerbread · Healthy-Heart Granola Bar Recipe development of our 40-30-30 Cheesecakes and Banana Chocolate 40-30-30 Muffin is complete and we intend to develop packaging for those products in fiscal 2009.We also intend to continue recipe and packaging development of other selected products on an ongoing basis in fiscal 2009. 4 Marketing and Distribution Once we have completed recipe and package development ofour initial product line, we intend to initiate a retail trial of our products in Vancouver, British Columbia.Based on the results of our trial, we will continue with additional product research and development as required and seek to expand our distribution across Canada and the United States.In fiscal 2009, subject to our ability to raise sufficient capital, we intend to begin retail trial of our 40-30-30 Cheesecakes and our Banana Chocolate 40-30-30 Muffin. We will focus our marketing efforts on the following three principal retailer categories: · Tier one: small specialty stores; cafes, delis and local convenience stores; regional and national coffee shop chains; cafeterias (located in corporate headquarters, hospitals, and schools etc); food courts; athletic and community organizations; and online retailers; · Tier two: specialized (gourmet) grocery stores; regional grocery store chains, regional and national chain convenience stores and gas stations; and · Tier three: large chain grocery stores and vending machines. We do not anticipate requiring the services of outside distributors for our products during the early stages of our development; we intend to self-distribute during that time.If our market share becomes large enough to require the services of outside distributors, we will seek to engage the services of regional and national level food and beverage distributors as necessary. The nominal sales revenues that we have generated to date have been derived from the re-sale of products produced by third parties.We have acted as a re-seller of these products in order to establish retail channels for our future products. Competition We are currently in the development stage and we have generated only nominal revenues. The pre-packaged food-product business is highly competitive.
